                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ANNIE MARIE GIBBS,                              §
On Behalf of the Estate of                      §
JOSE VELASQUEZ, Deceased                        §
                                                §
VS.                                             §       C.A. NO. 5:20-CV-01333
                                                §       JURY DEMAND
SOUTHEAST SNF LLC d/b/a                         §
SOUTHEAST NURSING &                             §
REHABILITATION CENTER                           §

                      TEXAS OPERATIONS MANAGEMENT LLC’S
                              NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant, Texas Operations Management LLC (improperly named as Texas Operations

Management, LLC d/b/a Southeast Nursing & Rehabilitation Center), hereinafter “Defendant,”

removes the above-captioned case, reserving all defenses, pursuant to 28 U.S.C.A. §§ 1441 and

1446, from the 408th District Court for Bexar County, Texas to the United States District Court

for the Western District of Texas, San Antonio Division. The grounds for removal are based on

28 U.S.C. § 1331, 42 U.S.C. § 247d-6d(e)(1), and 28 U.S.C. § 1442(a)(1). In support thereof,

Defendant would respectfully show this Court as follows:

I.     GROUNDS FOR REMOVAL.

       1.      This Court has original jurisdiction under 28 U.S.C. § 1331 (federal question)

because Plaintiff’s claims rise under the Federal Public Readiness and Emergency Preparedness

Act. Plaintiff filed this healthcare liability claim and medical-negligence action in her capacity

as a representative of Jose Velasquez’s estate. See Exhibit A. Plaintiff’s claims arise from

allegations that Defendant failed to follow specialized COVID-19 precautions and protocols,
which led to Mr. Velasquez contracting COVID-19 at a nursing facility owned, operated and/or

managed by Defendant and subsequently passing away as a result. Exhibit A at ¶ 6.4.

       2.      The Public Readiness and Emergency Preparedness Act, 42 U.S.C. § 247d-6d,

247d-6e, through the Preparedness Act for Medical Countermeasures Against COVID-19, 85 Fed.

Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15, 2020) (collectively, the

“PREP Act”) are federal statutes that apply specifically to all named Defendants in the

administration of countermeasures to prevent or mitigate the spread of COVID-19.

       3.      Specifically, the PREP Act provides immunity from, and expressly preempts, all

state law tort claims against “covered persons” for any claim for loss caused by, arising out of,

relating to, or resulting from, the administration to or use by an individual of a covered

countermeasure, following a declaration by the Secretary of Health and Human Services identifying

a health condition as a public health emergency under the PREP Act. The Secretary issued such

declarations under the PREP Act, which became effective on February 4, 2020, to extend the

PREP Act’s protections and immunity to COVID-19 countermeasures, including testing and

certain personal protective equipment such as masks and other respiratory protective devices.

       4.      The PREP Act expressly preempts Plaintiff’s state-law claims for purposes of

federal question jurisdiction. 42 U.S.C. § 247d-6d(b)(8). Under the Act, Plaintiff’s exclusive

remedy for the claims brought in the state court action is through a separate patient injury fund to

be administered by the U.S. Department of Health and Human Services. Id.

II.    FACTUAL BACKGROUND.

       5.      Plaintiff Annie Marie Gibbs (“Plaintiff”), on behalf of the Estate of Jose

Velasquez, Deceased, commenced the above-captioned action in the 408th Judicial District

Court, Bexar County, Texas, Cause No. 2020-CI-10559 (“state court action”) on June 10, 2020.




                                                 2
In her Original Petition, Plaintiff sued one defendant, Southeast SNF LLC d/b/a Southeast

Nursing and Rehabilitation Center (“Southeast”). Plaintiff filed her First Amended Original

Petition on July 1, 2020, again naming Southeast as the sole defendant. Southeast timely filed its

Original Answer on July 16, 2020. As detailed in the following section, Plaintiff filed a Second

Amended Original Petition, which added Defendant and Advanced HCS LLC f/k/a Advanced

HCS LLC d/b/a Advanced Healthcare Solutions (improperly named as Advanced HCS LLC

d/b/a Advanced Healthcare Solutions d/b/a Southeast Nursing & Rehabilitation Center)

(“Advanced HCS”) as parties to the state court action. A true and correct copy of Plaintiff’s

Second Amended Original Petition is attached hereto as Exhibit A, and incorporated herein for

all purposes (the “Petition”).

        6.      The Petition asserts causes of action for healthcare provider negligence (Exhibit A

at ¶¶ 7.1-7.4), and gross negligence (id. at ¶¶ 8.1-8.3), arising during the residency of the

Plaintiff’s decedent, Jose Velasquez, at an adult care facility owned, operated and/or managed by

Defendant (the “facility”). Plaintiff asserts that the care rendered to decedent at the facility

resulted in the decedent’s contraction of COVID-19 on April 2, 2020, and ultimately resulted in

his death on April 17, 2020 (id. at ¶ 6.4).

        7.      With respect to the claim of healthcare provider negligence, Plaintiff alleges, inter

alia, that all named Defendant, Southeast and Advanced HCS and their employees did not wash

their hands, did not screen staff entering the facility, did not check for fever of staff, did not provide

personal protective equipment to residents or staff, and did not maintain an infection prevention and

control program to prevent the spread of COVID-19 (id. at ¶ 6.3). More specifically, Plaintiff

maintains that Defendant, Southeast and Advanced HCS failed to provide decedent with a safe

and healthy environment; failed to implement and follow proper protocols and procedures to




                                                    3
prevent the spread of infection to decedent; failed to provide necessary care and treatment to

prevent infection; failed to follow disease-control regulations and guidelines; failed to supervise

its staff’s compliance with COVID-19 regulations and guidelines; and failed to supply its staff

with the appropriate personal protective equipment and instructions on its use. Id. at ¶¶ 7.1-7.3.

       8.      With respect to the alleged gross negligence claims, Plaintiff asserts that

Defendant, Southeast and Advanced HCS failed to provide rules regarding COVID-19

minimization; failed to provide PPE as required; failed to provide a reasonably safe nursing

home; and failed to provide an adequate disease control plan. Id. at ¶¶ 8.1-8.3.

III.   DEFENDANT HAS MET ALL PROCEDURAL REQUIREMENTS FOR REMOVAL.

       9.      On September 20, 2020, Plaintiff filed her Second Amended Original Petition

adding Defendant, Texas Operations Management LLC, as parties to the state court action.

Defendant Texas Operations Management LLC was served with citation and Plaintiff’s Second

Amended Original Petition on October 16, 2020. Ex. B (Return of Citation).

       10.     To be timely, a notice of removal must be filed within 30 days after receipt by the

defendant of the initial pleading setting forth the claim for relief upon which the action is based.

28 U.S.C. §1446(b). The thirty-day period for removal does not begin to run until the defendant

has received a copy of the complaint and has been properly served. See Murphy Brothers, Inc.

and Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-348 (1999).

       11.     This notice of removal is timely pursuant to 28 U.S.C. § 1446(b) because it is filed

within 30 days of October 16, 2020 (the dates that Defendant was served with a summons and a

copy of the Second Amended Original Petition), and within one year from when Plaintiff

commenced her state court action.




                                                 4
       12.     Southeast SNF LLC and Advanced HCS LLC consent to the removal and their

consent is attached hereto as Exhibit C. See 28 U.S.C. § 1446(b)(2)(C) ("[i]f defendants are

served at different times, and a later-served defendant files a notice of removal, any earlier-

served defendant may consent to the removal even though that earlier-served defendant did not

previously initiate or consent to removal.").

       13.     Venue for this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

state court action was pending — Bexar County.

       14.     Simultaneously with the filing of this Notice of Removal, a copy of this Notice of

Removal has been served on all parties and forwarded for filing with the Clerk of the District

Court of Bexar County, Texas, Cause No. 2020-CI-10559, in the District Court of Bexar County,

Texas, 408th District Court in accordance with 28 U.S.C. § 1446(d).

IV.    FEDERAL QUESTION JURISDICTION EXISTS FOR REMOVAL UNDER THE PREP ACT.

       15.     Although Plaintiff’s claims appear to be based on state law, Congress has already

provided an exclusive remedy for Plaintiff’s claims under the PREP Act. The Fifth Circuit has

explained when federal question jurisdiction exists where a complaint appears to assert a cause

of action under state law:

               [A] state claim may be removed to federal court ... when a federal statute
               wholly displaces the state-law cause of action through complete
               preemption. When the federal statute completely pre-empts the state-law
               cause of action, a claim which comes within the scope of that cause of
               action, even if pleaded in terms of state law, is in reality based on federal
               law. In the two categories of cases where this Court has found complete
               pre-emption . . . the federal statutes at issue provided the exclusive cause
               of action for the claim asserted and also set forth procedures and remedies
               governing that cause of action.

Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003).




                                                 5
        18.    Thus, federal courts have found “complete preemption” where a federal statute

expressly preempts state law and creates an exclusive federal remedy for the preempted state

claims. See, e.g., Spear Marketing, Inc. v. Bancorp South Bank, 791 F.3d 586 (5th Cir. 2015); In

re WTC Disaster Site, 414 F.3d 352, 380 (2d Cir. 2005). The PREP Act satisfies both requisites.

Under the PREP Act, Congress provided the exclusive remedy for Plaintiff’s claims and

expressly stated that all state law to the contrary is preempted.

       16.     As noted, the PREP Act also clearly preempts any state law inconsistent with the

immunity granted thereunder. Under the Act, a “covered person” is afforded broad immunity

“from suit and liability under Federal and State law” for all “claims for loss caused by, arising

out of, relating to, or resulting from” the “administration” or “use” of a “covered

countermeasure,” if the Secretary of the Department of Health and Human Services (“HHS”)

issues a declaration to that effect — which the Secretary of HHS has done. 42 U.S.C.A. § 247d-

6d(a)(1). Additionally, state law that “is different from, or in conflict with, any requirement

applicable under this section [§ 247d-6d] and relates to ... the administration by qualified persons

of the covered countermeasure” is expressly preempted. 42 U.S.C.A. § 247d-6d(b)(8).

       17.     Further, the Act establishes an exclusive federal remedy for any claim preempted,

and also establishes the procedures applicable to such actions. Under the statute, “the sole

exception to the immunity from suit and liability of covered persons ... shall be for an exclusive

Federal cause of action against a covered person for death or serious physical injury proximately

caused by willful misconduct.” 42 U.S.C.A. § 247d-6d(d)(1). Claims for “willful misconduct,”

however, are subject to several heightened pleading requirements. Id. at § 247d-6d(e)(1)-(4).

Moreover, any action for willful misconduct “shall be filed and maintained only in the United




                                                  6
States District Court for the District of Columbia,” and must be brought before a three-judge

panel. Id. at § 247d-6d(e)(1), (e)(5).

       18.     Accordingly, the doctrine of “complete preemption” dictates that federal question

jurisdiction is appropriate for removal of Plaintiff’s state court action. Here, this Court has

original jurisdiction pursuant to 28 U.S.C. § 1331, and, therefore, the case is properly removable

under 28 U.S.C. § 1441(a).

       19.     Alternatively, because the PREP Act provides the sole remedies for the claims

advanced in the Petition, and to the extent that Plaintiff claims that Defendant did not comply

with federal guidance or regulations, or to the extent that Plaintiff claims to have invoked the

sole exception to the immunity provided under the PREP Act, i.e., a claim for “willful

misconduct,” removal is proper because Plaintiff’s Original Petition presents an “embedded

federal question.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable & Sons Metal Prods.

v. Darue Engineering & Mfg., 545 U.S. 308, 314 (2005)).

       20.     As explained in detail in the following sections, Plaintiff’s lawsuit falls within the

PREP Act’s purview because the Defendant is covered persons under the statute, and Plaintiff’s

claims arise out of, relate to, or result from the administration and/or use of a “covered

countermeasure.”

       A.      Defendant is Covered Persons under the PREP Act’s Provisions.

       21.     On March 17, 2020, the Secretary of HHS issued a Declaration invoking the

authority—available during a public health emergency—to grant immunity under the PREP Act.

See Declaration Under the Public Readiness and Emergency Preparedness Act for Medical

Countermeasures Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed.

Reg. 21012 (Apr. 15, 2020) and 85 Fed. Reg. 35100 (Jun. 8, 2020) (herein referred to as “the




                                                 7
Declaration”). Under the Declaration, and what unquestionably involves exigent circumstances,

the Secretary used the full scope of authority conferred to his office by providing immunity “from

suit and liability” for “the manufacture, testing, development, distribution, administration, and use

of” any “covered countermeasure,” by a “covered person,” effective as of February 4, 2020. See 85

Fed. Reg. 15198.

       22.     The Secretary defined “covered countermeasures” broadly, and thus provided

blanket immunity for the “distribution, administration, and use” of “any antiviral, any other drug,

any biologic, any diagnostic, any other device, or any vaccine, used to treat, diagnose, cure,

prevent, or mitigate COVID-19, or the transmission of SARS-CoV-2 or a virus mutating

therefrom, or any device used in the administration of any such product, and all components and

constituent materials of any such product.” Id. (emphasis added). For the reasons set forth

below, the bases for Plaintiff’s allegations and claims meet all of these criteria.

       23.     Under the Act, a “covered person” includes, among others, a “person or entity that is

. . . a program planner of such [COVID-19] countermeasure; a qualified person who prescribed,

administered, or dispensed such [COVID-19] countermeasure; or an official, agent, or employee of

[such] entity.” 42 U.S.C. § 247d–6d(i)(2)(B)(iii)-(v). The term “program planner” means

        “a person . . . who supervised or administered a program with respect to the
        administration, dispensing, distribution, provision, or use of a security
        countermeasure or a qualified pandemic or epidemic product, including a person
        who has established requirements, provided policy guidance, or supplied technical or
        scientific advice or assistance or provides a facility to administer or use a covered
        countermeasure in accordance with [the Secretary’s declaration].

Id. at § 247d–6d(i)(6). “[A] private sector employer . . . can be a program planner when it carries

out the described activities.” 85 Fed. Reg. at 15202.

       24.     A “qualified person” is defined as a “licensed health professional or other

individual who is authorized to prescribe, administer, or dispense such countermeasures under the



                                                  8
law of the State in which the countermeasure was prescribed, administered, or dispensed.”

§ 247d–6d(i)(8)(A). The PREP Act further defines a “person” as “an individual, partnership,

corporation, association, entity, or public or private corporation, including a federal, state or local

government agency or department.” § 247d–6d(i)(5).

       25.     In this case, Defendant, Southeast and Advanced HCS qualify as “covered

persons” because they are a “qualified person” or “program planner.” Southeast is licensed by the

State of Texas as a skilled nursing facility, and it employs licensed nursing personnel for the

purpose of developing and implementing policies, procedures, and other countermeasures to

prevent, limit, and/or control the spread of COVID-19. Defendant, Southeast and Advanced HCS

staff members include registered nurses and licensed practical nurses licensed in the State of

Texas, who are licensed and authorized to administer FDA-approved COVID-19 devices, tests,

and medications used to treat the same. See § 247d–6d(i)(2)(B)(iv)-(v); § 247d–6d(i)(8); 85 Fed.

Reg. 15198, 15202-03.

       26.     Defendant, Southeast and Advanced HCS also meet the requirements of a

“program planner” of countermeasures under the PREP Act, because they supervised or

administered the facility’s infection control and COVID-19 specific programs that administer,

provide or dispense covered countermeasures in the treatment of COVID-19 patients, including

but not limited to, the use of facemasks and other personal protective equipment, facility-wide

COVID-19 testing, visitation restrictions, and screening requirements in an effort to diagnose,

mitigate, treat, and prevent COVID-19. Therefore Defendant, Southeast and Advanced HCS are

“covered persons” as defined in the Act.




                                                  9
        B.       Plaintiff’s Claims Arise Out of, Relate to, or Result from the Administration
                 and/or Use of a Covered Countermeasure.

        27.      Plaintiff’s Second Amended Original Petition includes claims and allegations

based on the alleged failure by Defendant, Southeast and Advanced HCS to comply with

governmental measures issued to prevent or mitigate the spread of COVID-19, and, therefore,

presents a federal question under the PREP Act. 42 U.S.C. § 247d-6d(d).

        28.      Defendant, Southeast and Advanced HCS’s staff implemented certain

countermeasures in relation to COVID-19, including but not limited to, the use of facemasks and

other personal protective equipment, facility-wide testing, visitation and access restrictions, and

screening requirements. Facemasks used to prevent or mitigate the spread of COVID-19 are

qualified pandemic or epidemic products, as a device used, designed, and developed to mitigate

or prevent the spread of COVID-19 and were authorized for emergency use. 42 U.S.C.A. §

247d-6d(i)(7).

        29.      Plaintiff is suing for injuries which she claims were caused by, or relate to the

administration, use, or improper use of personal protective equipment, testing of residents and

employees, access restrictions, or isolation of residents. If the allegations of the Petition are true,

Defendant, Southeast and Advanced HCS were acting as “covered persons” within the meaning

of the PREP Act and the Declaration because Defendant, Southeast and Advanced HCS were

acting either as “program planners” or “qualified persons.” Those terms are defined by, for

example, “supervis[ing] or administer[ing] a program with respect to the administration,

dispensing, distribution, provision, or use of” covered countermeasures, or being authorized “to

prescribe, administer, deliver, distribute or dispense” covered countermeasures. See §§ 247d-

6d(i)(2), 247d-6d(i)(6), and 247d-6d(i)(8).




                                                  10
       30.     Lastly, Plaintiff’s claims are for injuries allegedly “caused by, arising out of,

resulting from, or relating to” the aforementioned use and administration of covered

countermeasures. Section 247d-6d(a)(2)(B) states that that immunity applies to any claim for loss

“that has a causal relationship with the administration to or use by an individual of a covered

countermeasure.” Here, the Petition alleges in essence that Defendant, Southeast and Advanced

HCS acted negligently in failing to prevent and mitigate the spread of COVID-19 in the facility

(including the improper use of PPE—a “covered countermeasure”), and that the decedent was

injured as a result of this negligence. Therefore, Plaintiff’s core allegations necessarily implicate,

and place directly into issue, Defendant, Southeast and Advanced HCS’s actions and decisions

undertaken to prevent the spread of COVID-19 in the facility, including the “use” and

“administration” of various “covered countermeasures.”

       31.     Because Plaintiff asserts a causal connection between the injury alleged and the

Defendant, Southeast and Advanced HCS’s purportedly improper conduct with respect to

infection control, Plaintiff’s claims fall within the broad preemptive effect of the PREP Act and

the Declaration. Therefore, Plaintiff’s Petition raises a federal question as to whether the PREP

Act and the Declaration preclude her injury claims, and removal is proper under 28 U.S.C.

§ 1441(a).

V.     PAPERS FROM THE REMOVED ACTION.
       32.     Pursuant to 28 U.S.C. § 1446(a), the following documents are attached to this

Notice of Removal:

       Exhibit A:      Plaintiff’s Second Amended Original Petition

       Exhibit B:      Return of Citation served on Texas Operations Management LLC

       Exhibit C:      Southeast SNF LLC d/b/a Southeast Nursing and Rehabilitation Center
                       and Advanced AHS LLC’s Notice of Consent to Removal



                                                 11
        Exhibit D:      State Court Docket Sheet

        Exhibit E:      State Court Pleadings, Orders and Process

        Exhibit F:      Index of Matters Being Filed

        Exhibit G:      Civil Cover Sheet

        Exhibit H:      List of all Counsel of Record

        Exhibit I:      Supplement to Civil Cover Sheet

                                            CONCLUSION

        33.     WHEREFORE, having shown that this case is properly removable, Defendant

provides notice, pursuant to 28 U.S.C. § 1446, that the above entitled and numbered cause from

the 408th Judicial District Court of Bexar County, Texas is removed to the United States District

Court for the Western District of Texas, and respectfully requests that this Court exercise

jurisdiction over this case.

        DATED: November 13, 2020.

                                            Respectfully submitted,

                                            JOHNSON, TRENT & TAYLOR, L.L.P.


                                            By:     /s/ Tamara M. Madden
                                                    Tamara M. Madden
                                                    Attorney in Charge
                                                    State Bar No. 00783720
                                                    Federal ID No. 19362
                                                    919 Milam, Suite 1500
                                                    Houston, Texas 77002
                                                    (713) 222-2323 – Telephone
                                                    (713) 222-2226 – Facsimile
                                                    tmadden@johnsontrent.com

                                            ATTORNEY FOR DEFENDANT,
                                            TEXAS OPERATIONS MANAGEMENT LLC




                                               12
Of Counsel:
JOHNSON, TRENT & TAYLOR, LLP
Cameron K. Wells
State Bar No. 24091853
Federal ID No. 2984412
919 Milam Street, Suite 1500
Houston, Texas 77002
(713) 222-2323 – Telephone
(713) 222-2226 – Facsimile
cwells@johnsontrent.com

                                     CERTIFICATE OF SERVICE

I hereby certify that on this 13th day of November 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties by operation of the Court’s
electronic filing system pursuant to the Federal Rules of Civil Procedure. Parties may access this
filing though the Court’s system.


Beth S. Janicek                                                                           Via E-Serve
Jessica Rodriguez
JANICEK LAW FIRM, PC
1100 NE Loop 410, Suite 600
San Antonio, Texas 78209
beth@janiceklaw.com
jessica@janiceklaw.com


                                                       /s/ Tamara M. Madden
                                                       TAMARA M. MADDEN
587.26
1211954.1-11062020




                                                  13
